DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 and 11 of U.S. Patent No. 10,659,707. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 10,659,707
1. A sensor comprising: 
a first substrate including: 
a pixel array arranged in rows and columns; and 
a pixel control line in the row direction, 
a second substrate including: 
a pixel control circuit configured to output a row address selecting signal; and 
a failure detection circuit; and 
a first connector coupled to the pixel control line and to the pixel control circuit, 
wherein the failure detection circuit is configured to detect a failure and to output an error flag, and 
wherein a part of the failure detection circuit is disposed between the pixel control circuit and the first connector.

































2. The sensor according to claim 1, wherein the failure detection circuit is configured to detect a failure of the row address selecting signal.

3. The sensor according to claim 1, wherein the failure detection circuit is configured to detect a pulse output failure of control signals output by the pixel control circuit.

4. The sensor according to claim 1, wherein the failure detection circuit is configured to detect a control line failure based on timing at which control signals are output from the pixel control circuit.

5. The sensor according to claim 1, wherein the failure detection circuit is configured to detect a failure of the first connector.

6. The sensor according to claim 1, wherein the second substrate includes an AD converter configured to convert a pixel analog signal from the pixel array to a pixel digital signal and wherein the failure detection circuit is configured to detect a failure of the AD converter.












7. The sensor according to claim 1, wherein the failure detection circuit includes a pixel control line failure detector configured to detect a failure of the row address selecting signal.

8. The sensor according to claim 1, wherein the failure detection circuit includes a pulse output failure detector configured to detect a pulse output failure of control signals output by the pixel control circuit.

9. The sensor according to claim 1, wherein the first substrate includes a plurality of column signal lines, respective column signal lines being coupled to a plurality of pixels in a column.

10. The sensor according to claim 1, wherein the failure detection circuit is configured to perform failure detection during imaging by the pixel array.

Claim(s) 11-20 have limitations similar to those treated above.
1. An imaging apparatus comprising: 
a first substrate including a pixel and a pixel control line; and 
a second substrate, the first substrate and the second substrate being stacked on each other, wherein the second substrate includes a row drive unit (pixel control circuit) and a failure detector, one end of the pixel control line is connected to the row drive unit via a first connection electrode, the other end of the pixel control line is connected to the failure detector via a second connection electrode, the row drive unit supplies a control signal for controlling operation of the pixel to the pixel control line via the first connection electrode, and the failure detector detects a failure in accordance with the control signal supplied via the first connection electrode, the pixel control line, and the second connection electrode.
+
2. The imaging apparatus according to claim 1, wherein the first connection electrode and the second connection electrode are formed with through electrodes penetrating through the first substrate and the second substrate, and the first substrate and the second substrate are stacked and are electrically connected by the through electrodes.
+
3. The imaging apparatus according to claim 1, wherein the pixels are arranged in an array, the imaging apparatus further comprises a control unit that outputs address information about a current target among the pixels and information about timing at which the pixel specified by the address information is controlled, and the failure detector includes: 
a detector that detects the control signal for controlling operation of the pixel and outputs a detection signal, the control signal being supplied from the row drive unit specified by the address information output from the control unit; and 
a pulse output failure detector that detects a failure in a pulse output of the control signal, depending on whether or not the detection signal is output when the control signal for controlling operation of the pixel specified by the address information output from the control unit is detected by the detector at the timing at which the pixel specified by the address information is controlled.


See claim 1 above.



See claim 3 above.




See claim 3 above.





See claim 1 above. 



11. An imaging apparatus comprising: 
a first substrate including a pixel and a vertical signal line connected to the pixel; and 
a second substrate, the first substrate and the second substrate being stacked on each other, wherein the second substrate includes a signal supply circuit, an analog-to-digital conversion circuit, and a failure detector, one end of the vertical signal line is connected to the signal supply circuit via a first connection electrode, the other end of the vertical signal line is connected to the analog-to-digital conversion circuit via a second connection electrode, the signal supply circuit supplies a dummy pixel signal to the vertical signal line via the first connection electrode, the analog-to-digital conversion circuit outputs a digital signal in accordance with the dummy pixel signal, and the failure detector detects a failure in accordance with the digital signal.
See claim 3 above.




See claim 3 above.




See claim 11 above.




See claim 1 above. Detects during drive control signals, hence during imaging.


See claims above.



Claims 1 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,082,651. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 11,082,651
1. A sensor comprising: 
a first substrate including: 
a pixel array arranged in rows and columns; and 
a pixel control line in the row direction, 
a second substrate including: 
a pixel control circuit configured to output a row address selecting signal; and 
a failure detection circuit; and 
a first connector coupled to the pixel control line and to the pixel control circuit, 
wherein the failure detection circuit is configured to detect a failure and to output an error flag, and 
wherein a part of the failure detection circuit is disposed between the pixel control circuit and the first connector.













11. A camera system for a mobile device comprising: an electronic control section for the camera configured to perform a failure detection process; and an imaging section including: a first substrate including a pixel array; and a second substrate including: an AD converter configured to convert a pixel analog signal from the pixel array to a pixel digital signal; a pixel control circuit configured to output a pixel control signal; and a failure detection circuit configured to output an error signal to the electronic control section.
1. A light detecting device comprising: 
a pixel array including a first pixel configured to output a first analog signal; 
a first circuit configured to output a second analog signal; 
a first column signal line coupled to the first pixel and the first circuit; 
a first plurality of connectors disposed outside the pixel array and along a first side edge of the pixel array; 
a first analog-to-digital converter coupled to the first column signal line via a first connector of the first plurality of connectors, the first analog-to-digital converter configured to output a first digital signal based on the first analog signal and to output a second digital signal based on the second analog signal; 
a failure detector coupled to the first analog-to-digital converter, the failure detector configured to perform failure detection of a signal path including the first column signal line, the first connector and the first analog-to-digital converter based on the second digital signal, wherein the pixel array is disposed in a first substrate and the first analog-to-digital converter is disposed in a second substrate that is stacked with the first substrate via the first plurality of connectors.
an operation of the vehicle based on a result of the failure detection.

See claim 1 above.



Claims 1 and 11 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,089,248. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by patent claims as shown infra. 

Instant Application 
Patent 11,089,248
1. A sensor comprising: 
a first substrate including: 
a pixel array arranged in rows and columns; and 
a pixel control line in the row direction, 
a second substrate including: 
a pixel control circuit configured to output a row address selecting signal; and 
a failure detection circuit; and 
a first connector coupled to the pixel control line and to the pixel control circuit, 
wherein the failure detection circuit is configured to detect a failure and to output an error flag, and 
wherein a part of the failure detection circuit is disposed between the pixel control circuit and the first connector.










11. A camera system for a mobile device comprising: an electronic control section for the camera configured to perform a failure detection process; and an imaging section including: a first substrate including a pixel array; and a second substrate including: an AD converter configured to convert a pixel analog signal from the pixel array to a pixel digital signal; a pixel control circuit configured to output a pixel control signal; and a failure detection circuit configured to output an error signal to the electronic control section.
1. A light detecting device comprising: 
a first substrate including: 
a plurality of pixels arranged in rows and columns, the pixels including a first pixel; 
a plurality of row signal lines including a first pixel control line coupled to the first pixel; and 
a plurality of column signal lines, respective column signal lines coupled to a plurality of pixels in a column; a second substrate stacked to the first substrate, the second substrate including: 
a pixel control circuit configured to output a pixel control signal; 
an analog to digital converter configured to convert a first signal based on an output from at least one of the plurality of pixels; and 
a failure detector; and 
a plurality of connection portions configured to couple the first substrate to the second substrate, a first connection portion of the plurality of connection portions coupled to the first pixel control line and the pixel control circuit, wherein the failure detector is configured to detect a failure of a signal path including the first connection portion and the first pixel control line.


See claim 1 above.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698          


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698